Citation Nr: 0729502	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and January 2004 
decisions of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2005 and 
June 2006, the Board remanded the veteran's appeal for 
further development. 


FINDINGS OF FACT

1.  An October 1997 administrative decision declined to 
reopen the issue of entitlement to service connection for a 
left knee disorder.  The veteran did not appeal.

2.  An October 1997 administrative decision declined to 
reopen the issue of entitlement to service connection for 
hypertension.  The veteran did not appeal.

3.  The evidence added to the record since the October 1997 
administrative decision is not so significant that it must be 
considered to fairly adjudicate the merits of the claim of 
entitlement to service connection for a left knee disorder.

4.  The evidence added to the record since the October 1997 
administrative decision does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2007); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to Reopen

The veteran contends that a left knee disorder and 
hypertension are due to military service.  In an October 1997 
administrative decision service connection for these 
disorders was denied.  The Board finds that new and material 
evidence has not been presented or secured for the claims.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

As to the claim to reopen the issue of entitlement to service 
connection of a left knee disorder filed in April 2000, the 
applicable standard provides that "new and material 
evidence" is evidence which has not been previously 
submitted, which is not cumulative or redundant, and which, 
by itself or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

As to the claim to reopen the issue of entitlement to service 
connection of hypertension filed in May 2003, the applicable 
standard provides that "new and material evidence" is 
evidence which was not previously submitted, that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the October 1997 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available at the time of the prior final denial of 
service connection consisted of service medical records, as 
well as voluminous post-service VA and private treatment 
records.  The veteran's service medical records are devoid of 
complaints, treatment, findings, or diagnoses related to 
either a left knee disorder or hypertension.  In declining to 
reopen the evidence available in October 1997 included post-
service evidence of a left knee defect, diagnosed as 
incomplete fusion of the left tibial tubercle, and essential 
hypertension, first manifested years after the veteran left 
active duty.  VA concluded that no new and material evidence 
had been submitted showing either that essential hypertension 
was incurred or aggravated by service, or manifested within 
one year thereafter.  VA further concluded that no new and 
material evidence had been submitted showing that the 
veteran's pre-existing left knee disability was aggravated by 
service or was otherwise service connected.

The voluminous evidence received since includes hundreds of 
documents that are totally irrelevant to either claim.  
Still, some of the evidence consists of some documentation 
that the veteran has a left knee disorder and hypertension, a 
fact that was previously established.  

Significantly, while the record includes the appellant's 
self-reported history of disability due to these disorders 
since service, the record remains devoid of any competent 
evidence of a nexus between military service and the claimed 
conditions, to include any evidence that the preexisting left 
knee disorder was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Hence, there is 
no new and material evidence within the context of either 
version of 38 C.F.R. § 3.156.   The claims to reopen for 
entitlement to service connection for a left knee disorder 
and hypertension are denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Conclusion

In reaching these decisions, the Board did not overlook the 
many statements offered by the veteran and his 
representative.  While laypersons are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
etiology of any disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June and August 
2001, May and July 2003, September 2004, April and July 2005, 
and June 2006 correspondence, and the November 2001 rating 
decision, of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2007) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
statement of the case should refer to the prior final rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) held in Kent that in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  Id.

The record documents the fact that the veteran has received 
appropriate notice of the pertinent law during the pendency 
of his claim to reopen.  The pertinent evidence includes the 
aforementioned correspondence and rating decision.  The 
record shows that VA notified the veteran of the need to 
submit new and material evidence, and gave pertinent notice 
describing what evidence was necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denials.  
Subsequently, the veteran had an opportunity to respond.  The 
claims to reopen was readjudicated in the March 2007 
supplemental statement of the case.  In sum, the RO 
considered the bases for the prior denial and gave the 
veteran the functional equivalent of specifically tailored 
notice addressing those decisions.  Accordingly, further 
development along these lines is not required.




ORDER

The application to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.

The application to reopen a claim of entitlement to service 
connection for hypertension is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


